Dismissed and Memorandum Opinion filed November 20, 2003








Dismissed and Memorandum Opinion filed November 20,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01243-CR
____________
 
RAY ANTHONY VILLALOBOS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause No. 941,328
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to aggravated sexual assault
of a child under the age of fourteen.  In
accordance with the terms of a plea bargain agreement with the State, on June
19, 2003, the trial court sentenced appellant to confinement for five years in
the Institutional Division of the Texas Department of Criminal Justice.   Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 20, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).